                  Case 1:21-cv-10426-LTS Document 30 Filed 03/11/21 Page 1 of 5
                                                                                  CLOSED,STANDARD
                             United States District Court
                    Eastern District of Pennsylvania (Philadelphia)
                  CIVIL DOCKET FOR CASE #: 2:20−cv−01439−NIQA

VIOLA v. BENTON et al                                    Date Filed: 03/16/2020
Assigned to: HONORABLE NITZA I QUINONES ALEJANDRO        Date Terminated: 02/09/2021
Cause: 28:1332 Diversity−Libel,Assault,Slander           Jury Demand: Plaintiff
                                                         Nature of Suit: 320 P.I.: Assault Libel & Slander
                                                         Jurisdiction: Diversity
Plaintiff
FRANCESCA VIOLA                            represented by DAVID P. HEIM
                                                          BOCHETTO & LENTZ PC
                                                          1524 LOCUST ST
                                                          PHILADELPHIA, PA 19102
                                                          215−735−3900
                                                          Email: dheim@bochettoandlentz.com
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                         AARON M. MINC
                                                         MINC LLC
                                                         200 PARK AVENUE
                                                         SUITE 200
                                                         ORANGE VILLAGE, OH 44122
                                                         216−373−7706
                                                         Email: aminc@minclaw.com
                                                         ATTORNEY TO BE NOTICED

                                                         DORRIAN H. HORSEY
                                                         MINC LLC
                                                         200 PARK AVENUE
                                                         SUITE 200
                                                         ORANGE VILLAGE, OH 44122
                                                         216−373−7706
                                                         Email: dhorsey@minclaw.com
                                                         ATTORNEY TO BE NOTICED


V.
Defendant
JOSHUA BENTON                              represented by JEREMY D. MISHKIN
                                                          MONTGOMERY, MC CRACKEN, WALKER
                                                          & RHOADS
                                                          123 S. BROAD ST.
                                                          THE FIDELITY BLDG.
                                                          PHILADELPHIA, PA 19109−1030
                                                          TEL 215−772−1500
                                                          Fax: FAX 215−772−7620
                                                          Email: jmishkin@mmwr.com
                                                          LEAD ATTORNEY
                   Case 1:21-cv-10426-LTS Document 30 Filed 03/11/21 Page 2 of 5
                                                                     ATTORNEY TO BE NOTICED

                                                                     KENDRA LEE BAISINGER
                                                                     KLEHR HARRISON HARVEY BRANZBURG
                                                                     LLP
                                                                     1835 MARKET STREET
                                                                     SUITE 1400
                                                                     PHILADELPHIA, PA 19103
                                                                     215−569−2700
                                                                     Fax: 215−568−6603
                                                                     Email: kbaisinger@klehr.com
                                                                     ATTORNEY TO BE NOTICED

Defendant
PRESIDENT AND FELLOWS OF                             represented by JOHN P. LAVELLE , JR.
HARVARD COLLEGE (HARVARD                                            MORGAN LEWIS BOCKIUS LLP
CORPORATION)                                                        1701 MARKET ST
                                                                    PHILADELPHIA, PA 19103−2921
                                                                    215−963−5000
                                                                    Email: jlavelle@morganlewis.com
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED

                                                                     JONATHAN M. ALBANO
                                                                     MORGAN, LEWIS BOCKIUS LLP
                                                                     ONE FEDERAL STREET
                                                                     BOSTON, MA 02110
                                                                     617−951−8360
                                                                     Email: jonathan.albano@morganlewis.com
                                                                     ATTORNEY TO BE NOTICED

                                                                     LILY GREER BECKER
                                                                     MORGAN LEWIS & BOCKIUS
                                                                     1701 MARKET ST
                                                                     PHILADELPHIA, PA 19103
                                                                     215−963−5055
                                                                     Email: lily.becker@morganlewis.com
                                                                     ATTORNEY TO BE NOTICED


 Date Filed   #    Docket Text

 03/16/2020   Ï1   Complaint against JOSHUA BENTON and PRESIDENT AND FELLOWS OF HARVARD
                   COLLEGE (HARVARD CORPORATION) (Filing fee $400 receipt number PPE213003) filed by
                   FRANCESCA VIOLA. (Attachments: # 1 Civil Coversheets, # 2 Exhibits)(mbh, ) (Entered:
                   03/17/2020)

 03/16/2020   Ï    2 Summonses Issued as to JOSHUA BENTON and PRESIDENT AND FELLOWS OF HARVARD
                   COLLEGE (HARVARD CORPORATION). Forwarded To: counsel on 3/17/20 (mbh, ) (Entered:
                   03/17/2020)

 03/16/2020   Ï    Demand for Trial by Jury. (mbh, ) (Entered: 03/17/2020)

 03/30/2020   Ï2   MOTION for Pro Hac Vice of Dorrian Horsey ( Filing fee $ 40 receipt number 0313−14206894.)
                   filed by FRANCESCA VIOLA.Affidavit, Proposed Order, Certificate of Service.(HEIM, DAVID)
                    Case 1:21-cv-10426-LTS Document 30 Filed 03/11/21 Page 3 of 5
                    (Entered: 03/30/2020)

03/30/2020    Ï3    MOTION for Pro Hac Vice of Aaron Minc, Esquire ( Filing fee $ 40 receipt number
                    0313−14207063.) filed by FRANCESCA VIOLA.Affidavit, Proposed Order, Certificate of
                    Service.(HEIM, DAVID) (Entered: 03/30/2020)

03/30/2020    Ï4    ORDER THAT THE THE APPLICATION FOR ADMISSION PRO HAC VICE OF DORRIAN H.
                    HORSEY ESQUIRE IS GRANTED. SIGNED BY HONORABLE NITZA I QUINONES
                    ALEJANDRO ON 3/30/2020.3/31/2020 ENTERED AND COPIES E−MAILED. COPY NOT
                    MAILED TO UNREP. COPY NOT MAILED TO ATTORNEY WITH ECF APPLICATION. (sg, )
                    (Entered: 03/31/2020)

03/30/2020    Ï5    ORDER THAT THE THE APPLICATION FOR ADMISSION PRO HAC VICE OF AARON
                    MINC ESQUIRE IS GRANTED. SIGNED BY HONORABLE NITZA I QUINONES
                    ALEJANDRO ON 3/30/2020.3/31/2020 ENTERED AND COPIES E−MAILED. COPY NOT
                    MAILED TO UNREP. COPY NOT MAILED TO ATTORNEY WITH ECF APPLICATION.
                    (Entered: 03/31/2020)

05/28/2020    Ï6    NOTICE of Appearance by LILY GREER BECKER on behalf of PRESIDENT AND FELLOWS
                    OF HARVARD COLLEGE (HARVARD CORPORATION) with Certificate of Service(BECKER,
                    LILY) (Entered: 05/28/2020)

05/28/2020    Ï7    NOTICE of Appearance by JOHN P. LAVELLE, JR on behalf of PRESIDENT AND FELLOWS
                    OF HARVARD COLLEGE (HARVARD CORPORATION) with Certificate of
                    Service(LAVELLE, JOHN) (Entered: 05/28/2020)

05/29/2020    Ï8    MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM under Fed. R. Civ. P. 12(b)(6) and
                    Lack of Personal Jurisdiction under Fed. R. Civ. P. 12(b)(2) filed by PRESIDENT AND
                    FELLOWS OF HARVARD COLLEGE (HARVARD CORPORATION).Memorandum of Law,
                    Declarations and Certificate of Service. (Attachments: # 1 Memorandum of Law in Support of
                    Motion to Dismiss, # 2 Text of Proposed Order, # 3 Declaration of John P. Lavelle, Jr., # 4 Exhibit
                    A to Lavelle Declaration, # 5 Exhibit B to Lavelle Declaration, # 6 Exhibit C to Lavelle
                    Declaration, # 7 Exhibit D to Lavelle Declaration, # 8 Exhibit E to Lavelle Declaration, # 9
                    Declaration Declaration of Bradley E. Abruzzi, # 10 Exhibit A to Abruzzi Declaration)(LAVELLE,
                    JOHN) (Entered: 05/29/2020)

06/01/2020    Ï9    Disclosure Statement Form pursuant to FRCP 7.1 with Certificate of Service by PRESIDENT AND
                    FELLOWS OF HARVARD COLLEGE (HARVARD CORPORATION).(LAVELLE, JOHN)
                    (Entered: 06/01/2020)

06/12/2020   Ï 10   AMENDED COMPLAINT against All Defendants All Defendants., filed by FRANCESCA
                    VIOLA. (Attachments: # 1 Exhibit Exhibit A − joshuabenton.com descriptions, # 2 Exhibit Exhibit
                    B − Harvard Social Media Policy, # 3 Exhibit Exhibit C − JBenton Twitter Description, # 4 Exhibit
                    Exhibit D − BRDPS, # 5 Exhibit Exhibit E − Support Forum Thread, # 6 Exhibit Exhibit F − Disqus
                    Policies, # 7 Exhibit Exhibit G − Harvard Privacy Statement, # 8 Exhibit Exhibit H − Neiman Lab
                    Article, # 9 Exhibit Exhibit I − Alexander Best Comment, # 10 Exhibit Exhibit J − Truthseeker
                    Comment, # 11 Exhibit Exhibit K − Twitter Statements, # 12 Exhibit Exhibit L − Benton
                    Apology)(MINC, AARON) (Entered: 06/12/2020)

06/16/2020   Ï 11   ORDER THAT DEFENDANT'S 8 MOTION TO DISMISS IS DENIED AS MOOT. SIGNED BY
                    HONORABLE NITZA I QUINONES ALEJANDRO ON 6/16/20.6/16/20 ENTERED &
                    E−MAILED. NOT MAILED TO UNREP PARTY BENSON. (fdc) (Entered: 06/16/2020)

06/26/2020   Ï 12   MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM under Fed. R. Civ. P. 12(b)(6) and
                    Lack of Personal Jurisdiction under Fed. R. Civ. P. 12(b)(2) against Plaintiff's Amended Complaint
                    filed by PRESIDENT AND FELLOWS OF HARVARD COLLEGE (HARVARD
                    CORPORATION).Memorandum, Certificate of Service, Declaration. (Attachments: # 1
                    Case 1:21-cv-10426-LTS Document 30 Filed 03/11/21 Page 4 of 5
                    Memorandum, # 2 Text of Proposed Order, # 3 Exhibit A, # 4 Exhibit B, # 5 Exhibit C, # 6 Exhibit
                    D, # 7 Exhibit E, # 8 Declaration of Bradley E. Abruzzi, # 9 Exhibit A to Declaration of Bradley E.
                    Abruzzi)(LAVELLE, JOHN) (Entered: 06/26/2020)

07/02/2020   Ï 13   MOTION for Extension of Time to File Response/Reply Defendant's Motion to Dismiss filed by
                    FRANCESCA VIOLA.. (Attachments: # 1 Text of Proposed Order Proposed Order Granting
                    Extension of Time)(MINC, AARON) (Entered: 07/02/2020)

07/06/2020   Ï 14   ORDER THAT THE PARTIES STIPULATION FOR EXTENSION OF TIME IS APPROVED.
                    PLAINTIFFS SHALL TAKE ALL REASONABLE ACTIONS NECESSARY TO RESPOND TO
                    DEFENDANT HARVARD'S MOTION TO DISMISS BY 7/29/20; ETC.. SIGNED BY
                    HONORABLE NITZA I QUINONES ALEJANDRO ON 7/6/20. 7/6/20 ENTERED AND
                    E−MAILED, NOT MAILED TO UNREP.(JL) (Entered: 07/06/2020)

07/14/2020     Ï    MAILED OUT ORDER ENTRIES # 4,5,11 AND 14 TO COUNSEL ON 7/14/20. NEF
                    REGENERATED ON 7/15/20. (jaa, ) Modified on 7/15/2020 (lisad, ). (Entered: 07/14/2020)

07/16/2020     Ï    Orders 4,5,11 and 14 mailed to Joshua Benton. (fdc) (Entered: 07/16/2020)

07/29/2020   Ï 15   RESPONSE in Opposition re 12 MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM
                    under Fed. R. Civ. P. 12(b)(6) and Lack of Personal Jurisdiction under Fed. R. Civ. P. 12(b)(2)
                    against Plaintiff's Amended Complaint filed by FRANCESCA VIOLA. (MINC, AARON) (Entered:
                    07/29/2020)

07/29/2020   Ï 16   Plaintiff's Proposed Order on Defendant's Motion to Dismiss filed by FRANCESCA VIOLA.
                    (MINC, AARON) *FORWARDED TO JUDGE* Modified on 7/30/2020 (lisad, ). (Entered:
                    07/29/2020)

07/30/2020   Ï 17   WAIVER OF SERVICE Returned Executed by FRANCESCA VIOLA. All Defendants. (MINC,
                    AARON) (Entered: 07/30/2020)

08/18/2020   Ï 18   MOTION for Leave to File Reply Memorandum of Law in further support of its Motion to Dismiss
                    the Amended Complaint filed by PRESIDENT AND FELLOWS OF HARVARD COLLEGE
                    (HARVARD CORPORATION).Certificate of Service. (Attachments: # 1 Text of Proposed Order, #
                    2 Exhibit A − Reply Memorandum of Law)(LAVELLE, JOHN) (Entered: 08/18/2020)

08/20/2020   Ï 19   ORDERED THAT THE MOTION FOR LEAVE TO FILE IS GRANTED, AND THE REPLY
                    ATTACHED TO THE UNDERLYING MOTION AS EXHIBIT A SHALL BE DEEMED FILED
                    AS OF THE DATE OF THIS ORDER. IT IS FURTHER ORDERED THAT PLAINTIFF MAY
                    FILE A SUR−REPLY, NOT TO ECEED TEN PAGES, ON OR BEFORE 9/7/2020. SIGNED BY
                    HONORABLE NITZA I QUINONES ALEJANDRO ON 8/20/2020.8/20/2020 ENTERED AND
                    COPIES E−MAILED. NOT MAILED TO UNREP.(sg, ) (Entered: 08/20/2020)

08/20/2020   Ï 22   REPLY BRIEF OF DEFENDANT PRESIDENT AND FELLOWS OF HARVARDCOLLEGE IN
                    SUPPORT OF MOTION TO DISMISS PLAINTIFFS AMENDEDCOMPLAINT, filed by
                    PRESIDENT AND FELLOWS OF HARVARD COLLEGE (HARVARD CORPORATION). (sg, )
                    (Entered: 08/21/2020)

08/21/2020   Ï 20   MOTION for Pro Hac Vice filed by PRESIDENT AND FELLOWS OF HARVARD COLLEGE
                    (HARVARD CORPORATION).Certificate of Service.(BECKER, LILY) *RE−FILED AT DOC.
                    21 * Modified on 8/24/2020 (lisad, ). (Entered: 08/21/2020)

08/21/2020   Ï 21   MOTION for Pro Hac Vice ( Filing fee $ 40 receipt number 0313−14510817.) filed by
                    PRESIDENT AND FELLOWS OF HARVARD COLLEGE (HARVARD
                    CORPORATION)..(BECKER, LILY) (Entered: 08/21/2020)

08/21/2020   Ï 23   ORDER THAT JONATHAN ALBANO'S MOTION FOR ADMISSION PRO HAC VICE IS
                    GRANTED. SIGNED BY HONORABLE NITZA I QUINONES ALEJANDRO ON
                    Case 1:21-cv-10426-LTS Document 30 Filed 03/11/21 Page 5 of 5
                    8/21/2020.8/21/2020 ENTERED AND COPIES E−MAILED. NOT MAILED TO UNREP.(sg, )
                    (Entered: 08/21/2020)

09/04/2020   Ï 24   NOTICE by FRANCESCA VIOLA Supplemental Certificate of Service for Amended Complaint
                    (HORSEY, DORRIAN) (Entered: 09/04/2020)

09/04/2020   Ï 25   REPLY to Response to Motion re 12 MOTION TO DISMISS FOR FAILURE TO STATE A
                    CLAIM under Fed. R. Civ. P. 12(b)(6) and Lack of Personal Jurisdiction under Fed. R. Civ. P.
                    12(b)(2) against Plaintiff's Amended Complaint Plaintiff's Surreply In Further Opposition to
                    Defendant's Motion to Dismiss filed by FRANCESCA VIOLA. (Attachments: # 1 Exhibit Brief of
                    Citizen Media Law Project)(HORSEY, DORRIAN) (Entered: 09/04/2020)

10/05/2020     Ï    DOC. 19, AND 23 MAILED TO UNREP. (sg, ) (Entered: 10/05/2020)

10/20/2020   Ï 26   MOTION for Joinder in and Adoption of Co−Defendant Harvard's Motion to Dismiss pursuant to
                    Rule 12(b)(6) filed by JOSHUA BENTON.Certificate of Service. (Attachments: # 1 Text of
                    Proposed Order)(MISHKIN, JEREMY) (Entered: 10/20/2020)

10/21/2020   Ï 27   NOTICE of Appearance by KENDRA LEE BAISINGER on behalf of JOSHUA BENTON with
                    Certificate of Service(BAISINGER, KENDRA) (Entered: 10/21/2020)

10/21/2020   Ï 28   ORDER THAT UPON CONSIDERATION OF DEFENDANT JOSHUABENTONS MOTION TO
                    JOIN AND ADOPT CODEFENDANTS MOTION TO DISMISS, [ECF 26], IT IS
                    HEREBYORDERED THAT THE MOTION IS GRANTED.SIGNED BY HONORABLE NITZA I
                    QUINONES ALEJANDRO ON 10/21/2020.10/21/2020 ENTERED AND COPIES
                    E−MAILED.(sg, ) (Entered: 10/21/2020)

02/09/2021   Ï 29   ORDER THAT UPON CONSIDERATION OF THE MOTION TO DISMISS FOR LACK OF
                    PERSONAL JURISDICTION, [ECF 12], FILED BY DEFENDANT PRESIDENT AND
                    FELLOWS OF HARVARD COLLEGE (HARVARD), PLAINTIFFS RESPONSE IN
                    OPPOSITION THERETO, [ECF 15], HARVARDS REPLY, [ECF 22], PLAINTIFFS
                    SUR−REPLY, [ECF 25], AND THE ALLEGATIONS CONTAINED IN THE AMENDED
                    COMPLAINT, [ECF 10], IT IS HEREBY ORDERED THAT THE MOTION IS GRANTED.
                    ACCORDINGLY, THE CLERK OF COURT IS DIRECTED TO TRANSFER THIS MATTER TO
                    THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OFMASSACHUSETTS.
                    SIGNED BY HONORABLE NITZA I QUINONES ALEJANDRO ON 2/9/2021.2/9/2021
                    ENTERED AND COPIES E−MAILED.(sg, ) (Entered: 02/09/2021)
